             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                           1:21 CR 32

UNITED STATES OF AMERICA,                  )
                                           )
v.                                         )                ORDER
                                           )
CASEY LEE EVANS,                           )
                                           )
                 Defendant.                )
___________________________________        )

      This matter is before the Court on the Government’s oral motion made

pursuant to 18 U.S.C. § 4241 (a) and (b), which requests a hearing to determine

the mental competency of Defendant and a pre-hearing evaluation (“Motion”).

      The background of the Motion and the hearing that was conducted on

April 30, 2021 are described by a separate Order that is being entered

contemporaneously herewith and that is incorporated by reference.

      Having considered the Motion and the evidence presented, and having

observed Defendant in open court, the Court finds as follows:

      1. That reasonable cause exists to believe that Defendant may presently

         be suffering from a mental disease or defect rendering him mentally

         incompetent to the extent that he is unable to understand the nature

         and consequences of the proceedings against him or to assist properly

         in his defense. See 18 U.S.C. § 4241(a).


                                       1
    2. That, therefore, a hearing on the issue of Defendant’s competency is

      required pursuant to 18 U.S.C. § 4241(a); and

    3. That a psychiatric or psychological examination of Defendant should

      be conducted prior to the date of the competency hearing and a report

      filed pursuant to the provisions of 18 U.S.C. § 4247(b) and (c). See

      U.S.C. § 4241(b).

IT IS THEREFORE ORDERED THAT:

    1. The Government’s oral motion made pursuant to 18 U.S.C. § 4241

      requesting a hearing to determine the mental competency of

      Defendant and a pre-hearing evaluation is GRANTED.

    2. Defendant is COMMITTED to the care and custody of the Attorney

      General for placement in a suitable mental health facility (“Facility”)

      where a psychiatric or psychological examination shall be performed

      to determine if Defendant is presently suffering from a mental disease

      or defect rendering him mentally incompetent to the extent that he is

      unable to understand the nature and consequences of the proceedings

      against him or to assist properly in his defense.      See 18 U.S.C.

      § 4241(b).

    3. Unless impracticable, the psychiatric or psychological examination

      shall be conducted in the Facility that is closest to the Court. See 18

      U.S.C. § 4247(b).

                                    2
4. The commitment shall be for a reasonable period, but not to exceed

  thirty (30) days. See 18 U.S.C. § 4247(b). The commitment shall be

  deemed to commence on the day Defendant is admitted to the Facility.

5. The evaluating psychiatrist(s) or psychologist(s) or the Warden or

  another appropriate representative of the Facility may apply for a

  reasonable extension of this commitment, not to exceed 15 days, upon

  a showing of good cause that additional time is necessary to observe

  and evaluate Defendant. Any such request for an extension must be

  in writing and mailed to the Clerk of this Court, with copies sent to

  Defendant’s counsel, the United States Attorney, and the United

  States Marshal’s Service.

6. The psychiatrist(s) or psychologist(s) who are designated to examine

  Defendant shall prepare a psychiatric or psychological report of the

  examination ordered herein pursuant to the requirements of 18

  U.S.C. § 4247(c). The psychologist(s) or psychiatrist(s) shall forward

  to the Court the original report and shall submit copies to the Clerk

  of the Court, Defendant’s counsel, and the United States Attorney.

7. Following receipt of the report ordered herein, a hearing shall be

  scheduled on the issue of Defendant’s competency.

8. The United States Marshal’s Service shall transport Defendant to the

  Facility designated by the Attorney General and return Defendant

                                3
  immediately upon completion of the examination ordered herein to

  the Western District of North Carolina for further proceedings.

9. Defendant shall remain in the custody of the United States Marshal’s

  Service during transportation. Further, during transport, the United

  States Marshal’s Service shall provide Defendant with medications,

  if any, prescribed to him by a licensed physician.

10.   The Clerk is respectfully DIRECTED to certify copies of this Order

  to Defendant’s counsel, the United States Attorney, the United States

  Marshal’s Service, and the designated mental health Facility (in the

  care of the United States Marshal’s Service).


                                 Signed: May 3, 2021




                                4
